Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending. Claims 1-18 have been examined. Claims 1-18 have been allowed. 

Allowable Subject Matter
Claims 1-18 allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1 and 18, Yubing teaches:
displaying a first view of the vehicle body on a screen, wherein the first view is of two surfaces of two components of the vehicle body which adjoin one another at a first transition point;
a joint catalog with a plurality of predefined joint types, wherein one joint type of the plurality of predefined joint types defines a predefined joint section for a joint between two surfaces;
automatically inserting the predefined joint section for the first joint type is provided at the first transition point, with the result that the surfaces of the two components are connected to one another at the first transition point by the joint section;
automatically modifying the first view of the vehicle body displayed on the screen such that the predefined joint section for the first joint type is provided at the first transition point, with the result that the surfaces of the two components are connected, in the modified first view, to one another at the first transition point by the joint section.

displaying a sectional view of a vehicle body for modifying;
However, Yubing and Hahn either alone or in combination do not teach:
displaying a first sectional view of the vehicle body on a screen, wherein the first sectional view is of two surfaces of two components of the vehicle body which adjoin one another at a first transition point; (with emphasis on the underlined text)
displaying, in connection with the first sectional view, a joint catalog with a plurality of predefined joint types, wherein a first joint type is selectable by a user viewing the displayed joint catalog from among the plurality of predefined joint types;
detecting a selection of the first joint type from the joint catalog by the user; and 
in response to the selection, automatically modifying the first sectional view of the vehicle body displayed on the screen;
	in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129